UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1955


YANNE VENIERIS,

                  Plaintiff - Appellant,

          v.

FAMILY LIVING INSTITUTE,

                  Defendant - Appellee.



                              No. 09-1963


YANNE VENIERIS,

                  Plaintiff - Appellant,

          v.

ROBERT WITTMAN,

                  Defendant - Appellee.


                              No. 09-1964


YANNE VENIERIS,

                  Plaintiff - Appellant,

          v.

DRUG ENFORCEMENT AGENCY,

                  Defendant - Appellee.
                              No. 09-1965


YANNE VENIERIS,

                  Plaintiff - Appellant,

          v.

RIVERSIDE BEHAVIORAL,

                  Defendant - Appellee.



                              No. 09-1967


YANNE VENIERIS,

                  Plaintiff - Appellant,

          v.

BARACK HUSSEIN OBAMA,

                  Defendant - Appellee.



                              No. 09-1979


YANNE VENIERIS,

                  Plaintiff - Appellant,

          v.

BARACK OBAMA, President,

                  Defendant - Appellee.




                                   2
Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.      Rebecca Beach Smith,
District Judge.    (4:09-cv-00103-RBS-TEM; 4:09-cv-00101-RBS-TEM;
4:09-cv-00095-RBS-TEM; 4:09-cv-00102-RBS-TEM; 4:09-cv-00100-RBS-
TEM; 4:09-cv-00098-RBS-TEM)


Submitted:   November 19, 2009         Decided:    December 1, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Yanne Venieris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 3
PER CURIAM:

           Yanne     Venieris     appeals   the    district   court's    orders

dismissing    his   six   civil    suits    as    frivolous   pursuant   to    28

U.S.C. § 1915(e)(2)(B)(i) (2006).            We have reviewed the records

in these cases and find that Venieris’ appeals are frivolous.

Accordingly, we dismiss the appeals for the reasons stated by

the district court. Venieris v. Family Living Inst., No. 4:09-

cv-00103-RBS-TEM (E.D. Va. Aug. 14, 2009); Venieris v. Wittman,

No. 4:09-cv-00101-RBS-TEM (E.D. Va. Aug. 17, 2009); Venieris v.

Drug   Enforcement    Agency,     No.   4:09-cv-00095-RBS-TEM      (E.D.      Va.

Aug. 17, 2009); Venieris v. Riverside Behavioral, No. 4:09-cv-

00102-RBS-TEM (E.D. Va. filed Aug. 14, 2009 & entered Aug. 17,

2009); Venieris v. Obama, No. 4:09-cv-00100-RBS-TEM (E.D. Va.

August 17, 2009); Venieris v. Obama, No. 4:09-cv-00098-RBS-TEM

(E.D. Va. August 17, 2009).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    DISMISSED




                                        4